Name: Commission Regulation (EC) No 2137/95 of 7 September 1995 amending Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|31995R2137Commission Regulation (EC) No 2137/95 of 7 September 1995 amending Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products Official Journal L 214 , 08/09/1995 P. 0021 - 0021COMMISSION REGULATION (EC) No 2137/95 of 7 September 1995 amending Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 9 (2) and Article 13 (11) thereof, as well as the corresponding provisions in other Regulations on the common organization of the market in agricultural products, Whereas Article 23 (1) of Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EC) No 1199/95 (4), provides that where products exported are not subject to the production of an export licence and a licence is not required for those products in order for them to benefit from advance fixing of the refund, a Member State may establish a simplified procedure under which the advance fixing certificate may be kept by the authority in the Member State which is competent both for issuing the certificate and paying the refund, without the certificate having to be presented to the exporting customs authorities; whereas that simplified procedure was provided for because, in the case of an advance fixing certificate, all that is needed is a method of fixing the refund in advance, not a real export licence; Whereas Council Regulation (EC) No 3290/94 (5) provides that the refund must only be granted where an application is submitted and an export licence including advance fixing of the refund is presented; whereas, in the case of several products, a licence is only required for the granting of the refund; Whereas the terms 'advance fixing certificate` and 'export licence including advance fixing of the refund` as they appear in the different language versions of Community agricultural legislation may create confusions concerning the scope of application of Article 23 of Regulation (EEC) No 3719/88; whereas the conditions of application of that Article should therefore be made clear; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 A fifth paragraph is added to Article 23 of Regulation (EEC) No 3719/88 as follows: '5. This Article shall also apply to products for which an export licence comprising advance fixing of the refund is only required for the granting of the refund.` Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1995. For the Commission Franz FISCHLER Member of the Commission